CADWALADER, J.
The Assistant Attorney of the United States brings this case to the consideration of the Court as well upon the report of the commissioners showing that the vessél and her cargo is perishable from existing and continuing deterioration and accrued and accruing charges, as also upon the preparatory proofs showing evidently such an ownership in enemies of the United States in the present civil war as renders both vessel and cargo liable to condemnation. Whereupon the Court said: This case is within the rule which makes a condemnation proper on account of the evident character of the ownership without the delay of a year which *555as there is no claim might otherwise be proper. The vessel and cargo are condemned.
DECREE.
Whereupon it is ordered, adjudged and decreed that the said schooner E. Waterman, her tackle, apparel and furniture, and the cargo laden on board thereof, be condemned as forfeited for the causes in the said libel set forth.
And on like motion, it is further ordered, that the said schooner, her tackle, apparel and furniture, together with the cargo laden on board, be sold according to the course and practice of the court, and that the marshal pay the proceeds thereof into the registry of the court to abide its further order and direction.